Quillian, Justice.
Where, as in the case sub judice, the petition alleges that the defendant caused a distress warrant to issue against the plaintiff maliciously and without probable *8cause, but fails to allege that the distress-warrant proceedings terminated favorably to the plaintiff, the petition set forth no cause of action in trespass (Sledge v. McLaren, 29 Ga. 74; Parter v. Johnson, 96 Ga. 148, 23 SE 123; Fulton Grocery Co. v. Maddox, 111 Ga. 260, 36 SE 647), or for malicious use of process. Sparrow v. Weld, 177 Ga. 134 (169 SE 487). There is a clear distinction between the seizure of property under a valid process, as in this case, and the seizure of property of a person under process which is invalid or void upon its face, or where no process has ever issued against him.
Argued May 8, 1961
Decided June 8, 1961.
Aaron Baranan, Merritt ■& Pruitt, fo-r plaintiff in error.
Weldon Shows, contra.

Judgment affirmed.


All the Justices concur.